
	
		III
		111th CONGRESS
		1st Session
		S. RES. 210
		IN THE SENATE OF THE UNITED STATES
		
			July 8, 2009
			Mrs. Lincoln (for
			 herself and Mr. Cochran) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Designating the week beginning on November
		  9, 2009, as National School Psychology Week.
	
	
		Whereas all children and youth learn best when they are
			 healthy, supported, and receive an education that meets their individual
			 needs;
		Whereas schools can more effectively ensure that all
			 students are ready and able to learn if schools meet all the needs of each
			 student;
		Whereas learning and development are directly linked to
			 the mental health of children, and a supportive learning environment is an
			 optimal place to promote mental health;
		Whereas sound psychological principles are critical to
			 proper instruction and learning, social and emotional development, prevention
			 and early intervention, and support for a culturally diverse student
			 population;
		Whereas school psychologists are specially trained to
			 deliver mental health services and academic support that lower barriers to
			 learning and allow teachers to teach more effectively;
		Whereas school psychologists facilitate collaboration that
			 helps parents and educators identify and reduce risk factors, promote
			 protective factors, create safe schools, and access community resources;
		Whereas school psychologists are trained to assess
			 barriers to learning, utilize data-based decisionmaking, implement
			 research-driven prevention and intervention strategies, evaluate outcomes, and
			 improve accountability;
		Whereas State educational agencies and other State
			 entities credential more than 35,000 school psychologists who practice in
			 schools in the United States as key professionals that promote the learning and
			 mental health of all children;
		Whereas the National Association of School Psychologists
			 establishes and maintains high standards for training, practice, and school
			 psychologist credentialing, in collaboration with organizations such as the
			 American Psychological Association, that promote effective and ethical services
			 by school psychologists to children, families, and schools; and
		Whereas the people of the United States should recognize
			 the vital role school psychologists play in the personal and academic
			 development of the Nation’s children: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 week beginning on November 9, 2009, as National School Psychology Week;
			(2)honors and
			 recognizes the contributions of school psychologists to the success of students
			 in schools across the United States; and
			(3)encourages the
			 people of the United States to observe the week with appropriate ceremonies and
			 activities that promote awareness of the vital role school psychologists play
			 in schools, in the community, and in helping students develop into successful
			 and productive members of society.
			
